DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,998,452. Although the claims at issue are not identical, they are not patentably distinct from each other the claims that have been presented in the instant application are presented in USP10,998,452

Regarding claim 1, US Patent 10,998,452 discloses the limitation of the claims presented, as follows:

	The limitation of  “arranging a substrate, which includes a first area having a first transition metal contained pad, in a chemical vapor deposition chamber, the substrate also having a second area free of a transition metal, adjacent to the first transition metal contained pad” and “which a transition metal dichalcogenides layer, containing transition metal from the first transition metal contained pad and chalcogen from the chalcogen contained precursor, is formed in the second area, adjacent to the first transition metal contained pad”  is taught in claim 1 of USP 10,998,452 by teaching that the first metal chalcogenide layer is formed adjacent to a first metal electrode, in which the metal electrode contains a same metal as the first metal chalcogenide layer, with claim 7 teaching transitional metals, and a second metal chalcogenide material is formed, thereby making a transitional metal dichalcogenide layer. Further, since the first metal chalcogenide layer is formed adjacent to the first metal electrode, it would have been obvious to one of ordinary skill in the art that the second area of the substrate would be free of a transition metal. 

Further, the limitations of “arranging a chalcogen contained precursor upstream of the substrate in the chemical vapor deposition chamber”  and heating the chemical 

	Regarding claim 12, the limitations presented this claim are disclosed in claim 1 of USP10,998,452, in which the limitations of the  “a substrate having first and second areas, adjacent to each other; a transition metal contained pad arranged on the first area of the substrate; and a transition metal dichalcogenide layer containing a transition metal from the transition metal contained pad, the transition metal dichalcogenide layer being arranged on the second area of the substrate, adjacent to the transition metal contained pad” the first metal electrode being formed in the first area, which contains transitional metals from claim 7, and the transitional metal dichalcogenide layer is first and second metal chalcogenide layer formed, as disclosed in claim 1 of USP 10,998,452. The limitations of claims 13 and 14 are disclosed in claims 1-7.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US Patent 10,998,452 in view of Lin et al, US Patent 9,577,049 (as cited in previous Office Action).


	
Further “arranging a chalcogen contained precursor upstream of the substrate in the chemical vapor deposition chamber; and heating the chemical vapor deposition chamber for a period of time during which a transition metal dichalcogenides layer, containing transition metal from the first transition metal contained pad” is taught in claims 3, 4, and 9 of USP 10,998,452.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with that of USP10,998,452 because it is generally known in the art that other steps are used to form completed semiconductor devices after forming the transition metal dichalcogenide layer.

The limitations of claim 17 is disclosed in claims 1-7, with the second transitional metal contained pad being the second metal pad.

Allowable Subject Matter

Claims 3-11, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The indicated allowability of previous claims 2, 13, 14, and 17 is withdrawn in view of the newly rejection, which is cited above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899